DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 Response to Arguments
Rejection Under 101
Applicant's arguments filed 11/02/2020 have been fully considered. Applicant argues that:
The claims recite a practical application for automatically determining and providing a therapeutic intervention to the human for improving the status of the human, which is enable by having weight sensors assigned to be continuously paired with the set of humans and assigning humans to groups based on their similar physical activity features.  
Claim 2 recites an additional limitation of checking for erroneous measurements. By enabling the system with the ability to prevent erroneous measurements the system recites a practical application. 
Regarding A, the additional limitations identified amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Therefore the additional limitations do not amount to a practical applications. See the rejection for further clarification. 
Regarding B, As discussed in the rejection below, the additional limitation of claim 2 is identified as insignificant extra-solution activity and thus does not integrate the abstract idea into a practical application. See the rejection for further clarification.
Rejection Under 103
Applicant's arguments filed 11/02/2020 have been fully considered. Applicant argues that:
The prior art does not teach the amended claims, specifically the system having identical sensors.
McGuire teachings would not be supported by Kaufman because in McGuire the users have to report to a single weight station to be identified in order to prevent fraud. 
The prior art does not teach the amended features of claim 2, specifically checking for erroneous measurements. 
Regarding A, the argument is directed toward the amendment and is therefore moot. However, the Burke reference is used to teach this limitation. See the updated rejection for further clarification.
Regarding B, McGuire in [0072] and [0073] also discusses other alternatives such as scales being used in private rooms and the identification can be verified through other means such as fingerprint readers and facial imaging, which is analogous to the scale being paired with each human of the group of humans during their individual, private room weigh-ins. McGuire fails to explicitly teach away from Kaufman, but instead suggests an alternative embodiment. Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Therefore the modification of Kaufman to include the weight sensors of McGuire is still supported.
Regarding C, the argument is directed toward the amendment and is therefore moot. However, the Brister reference is used to teach this limitation. See the updated rejection for further clarification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 recite the weight sensors being assigned to the humans and “continuously paired” with the human. While paragraph [0065] of Applicant’s specification discusses pairing the sensor with the human there is no mention of continuous pairing anywhere in the specification. Therefore, the continuously pairing limitation is construed as new matter. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the weight sensors being assigned to the humans and “continuously paired” with the human. It is unclear what Applicant means by continuously pairing the sensor. After reviewing the specification, paragraph [0065] mentions the sensors can be paired with the participant by “linking a product serial number with the name of the participant and storing the link information in a database.” The specification did not provide any clarification about what it means to continuously pair the sensor. Further clarification and correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-20 are drawn to a system for improving a status of a human in a group program through improved distribution of functionality, which is within the four statutory categories (i.e. apparatus). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example claim 1 recites:
A system for improving a status of a first human from a set of humans in a group program through improved distribution of functionality across the system, the system comprising: 
a set of motion sensor subsystems associated with and coupleable to the set of humans, wherein the set of motion sensor subsystems comprises: 
a set of inertial sensors operable to sample motion datasets describing physical orientations of the set of motion sensor subsystems, wherein the motion datasets are associated with physical activity features of the set of humans; 
a first set of wireless communication modules operable to transmit the motion datasets; 
a set of weight sensor subsystems associated with the set of humans, wherein the set of weight sensor subsystems comprises: 
a set of identical weight sensors operable to sample weight datasets describing body weights of the set of humans, wherein each of the set of identical weight sensors is assigned to and continuously paired with a single human of the set of humans, wherein the weight datasets are associated with the physical activity features of the set of humans; 
a second set of wireless communication modules operable to transmit the weight datasets; 

assign the set of humans to a human subgroup based on a shared physical activity feature from the physical activity features, wherein the human subgroup is operable to improve storage, retrieval, and analysis by the medical improvement subsystem in association with the motion datasets and the weight datasets; 
wirelessly receive the motion datasets and the weight datasets sampled at the set of inertial sensors and the set of identical weight sensors, respectively; 
store the motion datasets and the weight datasets in association with the human subgroup;
retrieve the motion datasets and the weight datasets based on the human subgroup; 
determine a set of physical activity metrics for the set of humans based on the analysis of the motion datasets and the weight datasets; 
automatically determine a therapeutic intervention for the first human from the set of humans based on the set of physical activity metrics and a set of computer- implemented feature engineering rules; 
provide the therapeutic intervention to the first human for improving the status of the first human.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to covers to cover the management of personal behavior (i.e., determining appropriate intervention for groups of people to improve their health).  For example, but for the sensors, wireless communications, storing and retrieving information from memory, and computer-implemented engineering rules in the context of this claim encompasses an automation of organizing medical information regarding a patient’s health status and intervening to improve their health. If a claim limitation, under its broadest reasonable interpretation, covers management of commercial interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9, 11-20 reciting particular aspects of using patient data to determine intervention to improve their health, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example claim 1 recites:
A system for improving a status of a first human from a set of humans in a group program through improved distribution of functionality across the system, the system comprising: 
a set of motion sensor subsystems associated with and coupleable to the set of humans, wherein the set of motion sensor subsystems comprises: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a set of inertial sensors operable to sample motion datasets describing physical orientations of the set of motion sensor subsystems, wherein(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the motion datasets are associated with physical activity features of the set of humans; 
a first set of wireless communication modules operable to transmit the motion datasets; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a set of weight sensor subsystems associated with the set of humans, wherein the set of weight sensor subsystems comprises: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a set of identical weight sensors operable to sample weight datasets describing body weights of the set of humans, wherein each of the set of identical weight sensors is assigned to and continuously paired with a single human of the set of humans, wherein the (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) weight datasets are associated with the physical activity features of the set of humans; 
a second set of wireless communication modules operable to transmit the weight datasets; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a medical improvement subsystem wirelessly connectable to the set of motion sensor subsystems and the set of weight sensor subsystems, wherein the medical improvement subsystem is operable to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
assign the set of humans to a human subgroup based on a shared physical activity feature from the physical activity features, wherein the human subgroup is operable to improve storage, retrieval, and analysis by the medical improvement subsystem in association with the motion datasets and the weight datasets; 
wirelessly receive the motion datasets and the weight datasets sampled at the set of inertial sensors and the set of identical weight sensors, respectively; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Intellectual Ventures v. Symantec)
store the motion datasets and the weight datasets in association with the human subgroup; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
retrieve the motion datasets and the weight datasets based on the human subgroup; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv)) 
determine a set of physical activity metrics for the set of humans based on the analysis of the motion datasets and the weight datasets; 
automatically determine a therapeutic intervention for the first human from the set of humans based on the set of physical activity metrics and a set of computer- implemented feature engineering rules; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
provide the therapeutic intervention to the first human for improving the status of the first human.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of motion sensors, wireless communication modules, weight sensors, transmitting data sets, receive data, store data, retrieve data, computer-implemented rules, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0041], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation to receiving sensor data amounts to data gathering, and storing and retrieving data amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine physiological information to determine appropriate medical intervention, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9, 11-20 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3, 8-9, 12-13, 16, 18 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claim 2 recites additional limitations that amounts to insignificantly extra-solution activity to the abstract idea, and claims 2-9, 11-20 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using motion sensors, wireless communication modules, weight sensors, transmitting data sets, receive data, store data, retrieve data, computer-Versata Dev. Group, MPEP 2106.05(d)(II)(iv); wirelessly receive motion data, e.g., Receiving or transmitting data over a network, Intellectual Ventures v. Symantec; storing sensor data and retrieving motion sensor data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv);using a processor coupled with a memory database to perform the steps and implement computer engineering rules, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 2, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, checking for error measurements by looking at a difference in values relative to an adjacent measurement, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (US 2007/0072156), in view of McGuire et al. (US 2004/0131997), in view of Lora E. Burke, (Self-Monitoring in Weight Loss: A Systematic Review of the Literature, January 2011)
Regarding claim 1, Kaufman discloses a system for improving a status of a first human from a set of humans in a group program through improved distribution of functionality across the system, (Kaufman [0057] discloses a Lifestyle Coach application software to improve the health of the user. [0058] discloses the Lifestyle Coach application software may be tailored to a certain group of individuals) the system comprising:
a set of motion sensor subsystems associated with and coupleable to the set of humans, wherein the set of motion sensor subsystems comprises: a set of inertial sensors operable to sample motion datasets describing physical orientations of the set of motion sensor subsystems, wherein the motion datasets are associated with physical activity features of the set of humans; and (Kaufman [0073] discloses the Lifestyle Coach device 205 may include an accelerometer for tracking the user's movement. [0067] discloses the Lifestyle Coach device 205 may include a device for user input 250, a screen 260 to display information for the user, interface buttons 270, an alert system 280, a user action measurement module or mechanism 275, and communication connection interface 290. The user action measurement module may be a pedometer or an accelerometer)
a first set of wireless communication modules operable to transmit the motion datasets; (Kaufman [0068] discloses the user may interact with the Lifestyle Coach device 205 and may 
a medical improvement subsystem wirelessly connectable to the set of motion sensor subsystems wherein the medical improvement subsystem is operable to: (Kaufman [0057] discloses a Lifestyle Coach application software to improve the health of the user [0058] discloses  the Lifestyle Coach application software may be tailored to a certain group of individuals [0068] discloses the user may interact with the Lifestyle Coach device 205 and may connect to the user computer 210 utilizing wireless or wired communication protocols)
assign the set of humans to a human subgroup based on a shared physical activity feature from the physical activity features, wherein the human subgroup is operable to improve storage, retrieval, and analysis by the medical improvement subsystem in association with the motion datasets (Kaufman [0057] discloses that the additional objective of the Lifestyle Coach application software is to generally improve the health of the user [0059] discloses the Lifestyle Coach application software may have to segment the users in order to best address user's needs. Illustratively, the users may be segmented by basic demographic issues, the readiness of a user to change, a user's activity level, and the user's physical preparedness (e.g., fitness or disability level). [0058] discloses that the Lifestyle Coach application software may be tailored to a certain group of individuals, e.g., a group of individuals who are at an elevated risk for Type II Diabetes or who have an elevated risk of high blood pressure or cardiovascular disease)
wirelessly receive the motion datasets and the weight datasets sampled at the set of inertial sensors (Kaufman [0068] discloses that the user may interact with the Lifestyle Coach device 205 and may connect to the user computer 210 utilizing wireless or wired communication protocols…. Once the Lifestyle Coach device 205 is connected to the Lifestyle Coach server(s) 220, the Lifestyle Coach device 205 may automate the transferring of tracking information to a Lifestyle Coach Online Automated Lifestyle Coaching Application [0072] discloses that the activity suggestion module 320 may receive a user's completed activities at a given time of day 
retrieve the motion datasets based on the human subgroup; (Kaufman [0192] discloses that another report may graph activity versus intensity for the user. An additional report may graph the bouts of activity for the user. The reporting module may also provide reports that summarize group information. The group reports may display averages of all of the users)
determine a set of physical activity metrics for the set of humans based on the analysis of the motion datasets and the weight datasets; (Kaufman [0072] discloses if a user's activity for a day or other timeframe is low, the activity suggestion module 320 may suggest an appropriate activity to help the user meet the user's goals. [0054] discloses the Lifestyle Coach behavior modification system may work with the user to create 105 the behavior plan. Illustratively, the behavior plan may be an activity plan that is mapped out on an activity grid. The behavior plan may be a healthy eating plan that is mapped out on a calorie consumption grid)
automatically determine a therapeutic intervention for the first human from the set of humans based on the set of physical activity metrics and a set of computer-implemented feature engineering rules; (Kaufman [0063] discloses that the Lifestyle Coach application software may grade 160 the success level of the user for the past week based on an evaluation of the past week performance. Included in this evaluation is the user determining the next week's activity goals. The user, with the assistance of the Lifestyle Coach application software may plan 170 the next week's activities. [0055] discloses that after the Lifestyle Coach behavior modification system has monitored the user's behavior, the Lifestyle Coach behavior modification system may review 107 the user's success against the behavior plan [0075] discloses that the activity suggestion module 320 may monitor a user's real time activity level. If the activity suggestion module 320 of the Lifestyle Coach device determines that the user's activity level is low, the Lifestyle Coach device may prompt the user to execute a particular activity. The activity suggestion module may take into consideration the defined database and/or personalized standards or thresholds for the user. For 
provide the therapeutic intervention to the first human for improving the status of the first human (Kaufman [0057] discloses that an additional objective of the Lifestyle Coach application software is to generally improve the health of the user. [0063] discloses that the Lifestyle Coach application software may grade 160 the success level of the user for the past week based on an evaluation of the past week performance. Included in this evaluation is the user determining the next week's activity goals. The user, with the assistance of the Lifestyle Coach application software may plan 170 the next week's activities)
Kaufman does not appear to explicitly disclose a set of weight sensor subsystems associated with the set of humans, wherein the set of weight sensor subsystems comprises: a set of weight sensors operable to sample weight datasets describing body weights of the set of humans, wherein each of the set of weight sensors is paired with a single human of the set of humans, wherein the weight datasets are associated with the physical activity features of the set of humans; a second set of wireless communication modules operable to transmit the weight datasets; a medical improvement subsystem wirelessly connectable to […] and the set of weight sensor subsystems; retrieve […] the weight datasets; store the motion datasets and the weight datasets in association with the human subgroup; a set of identical weight sensors assigned to and continuously paired with a single human of the set of humans. However, McGuire teaches it is old and well-known in the art of weight loss systems and data processing to have: 
a set of weight sensor subsystems associated with the set of humans, wherein the set of weight sensor subsystems comprises: a set of weight sensors operable to sample weight datasets describing body weights of the set of humans, wherein each of the set of weight sensors is paired with a single human of the set of humans, wherein the weight datasets are associated with the physical activity features of the set of humans; a second set of wireless communication modules operable to transmit the weight datasets; a medical improvement subsystem wirelessly connectable to […] and the set of weight sensor subsystems; retrieve […] the weight datasets; (McGuire Fig. 2A and corresponding text; [0021] teaches an automated health monitoring station 104 may be any device that participants 102 use to measure some type of health data and submit 
storing the motion datasets and the weight datasets in association with the human subgroup; (McGuire [0022] teaches the data center 106 is the central repository of all data collected from the participants. The data center 106 may be any computer 210 or electronic database that can store data)
“Further, healthcare costs are affected dramatically by an individual's fitness and a significant impact could be made on the cost of healthcare if the American public could lose and maintain an acceptable lower body weight.” See McGuire [0009]. 
Therefore, it would have been obvious to one of ordinary skill in the art of weight loss systems and data processing, before the effective filing date of the claimed invention, to modify the life style coaching system of Kaufman to incorporate a set of weight sensor subsystems associated with the set of humans, wherein the set of weight sensor subsystems comprises: a set of weight sensors operable to sample weight datasets describing body weights of the set of humans, wherein each of the set of weight sensors is paired with a single human of the set of humans, wherein the weight datasets are associated with the physical activity features of the set of humans; a second set of wireless communication modules operable to transmit the weight datasets; a medical improvement subsystem wirelessly connectable to […] and the set of weight sensor subsystems; retrieve […] the weight datasets; and storing the motion datasets and the weight datasets in association with the human subgroup as taught by McGuire. Monitoring weight in addition to motion data further allows the system to improve the health of a user.   

a set of identical weight sensors assigned to and continuously paired with a single human of the set of humans (Burke Pg. 99 Col. 1 Para. 3 teaches individuals in a weight loss study were given or assigned a telemonitoring scale to monitor weight at home and transmit data in real time for that participant Burke Pg. 98 Col. 2 Para. 2 teaches using an electric scale to self-weigh {being in possession of the telemonitoring scale, in their home, is construed as being continuously paired to the single human})
“Use of the electronic scale provided objective data to confirm the self-reported adherence to self-weighing, which was >95% of the days. Vanwormer and colleagues (18) conducted a prospective cohort study to examine the effect of a behavioral weight loss program with a scale that transmitted weights daily to the investigators. The study showed that greater weight loss was associated with increased frequency of self-weighing, especially among those who self-weighed at least weekly.” See Burke Pg. 98 Col. 2 Para. 2.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the life style coaching system of Kaufman in view of McGuire, as modified above, to incorporate giving each participant an identical sensor that are continuously paired to that person as taught by Burke. Using an electronic scale to monitor weight loss allows the user to do so from the comforts of their home while ensuring they are adhering to the treatment regimen.  
Regarding claim 6, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1 and, as such, is rejected for similar reasons as given above. Additionally, Kaufman further discloses: a first inertial sensor of the set of inertial sensors, the first inertial sensor mountable on the first human; a second inertial sensor of the set of inertial sensors, the second inertial sensor mountable on a second human (Kaufman [0067] The Lifestyle Coach device 205 may include a device for user input 250, a screen 260 to display information for the user, interface buttons 270, an alert system 280, a user action measurement module or mechanism 275, and communication connection interface 290. The user action measurement module may be a pedometer or an accelerometer. [0058] Illustratively, the Lifestyle Coach application software may be tailored to a certain group of individuals) 
Regarding claim 7, Kaufman-McGuire-Burke teaches the system of Claim 1 (see above), and Kaufman further discloses: 
wherein the system comprises a user interface operable to improve display of the set of physical activity metrics, wherein the user interface is operable between: (Kaufman [0067] The Lifestyle Coach device 205 may include a device for user input 250, a screen 260 to display information for the user, interface buttons 270)
a facilitator mode accessible by a facilitator at a facilitator device and restricted from the human subgroup, wherein the facilitator mode grants access to a first and a second display, wherein the first display comprises a first subset of physical activity metrics from the set of physical activity metrics, and wherein the second display comprises a second subset of physical activity metrics from the set of physical activity metrics; (Kaufman [0067] The Lifestyle Coach device 205 may include a device for user input 250, a screen 260 to display information for the user;[0087] Content may be also be prioritized by the administrator. The content may also be prioritized according to specific user characteristics; Fig. 18a, Fig. 19a, Fig. 12h)  Page 55 of 62OMDA-Po6-US
a participant mode accessible by the human subgroup at corresponding user devices, wherein the participant mode grants access to the second display (Kaufman Fig. 12h; Fig. 12l)
Regarding claim 8, Kaufman-McGuire-Burke teaches the system of Claim 7 (see above), and Kaufman further discloses: 
wherein the first subset of physical activity metrics comprises current weights for each human of the human subgroup, and wherein the second subset of physical activity metrics comprises a weight loss percentage over time for each human of the human subgroup (Kaufman [0055] After the Lifestyle Coach behavior modification system has monitored the user's behavior, the Lifestyle Coach behavior modification system may review 107 the user's success against the behavior plan [0140] The activity goal calculation module may calculate the week's success percentage [0058] Illustratively, the Lifestyle Coach application software may be tailored to a certain group of individuals)
Regarding claim 9, Kaufman-McGuire-Burke teaches the system of Claim 1 (see above), and Kaufman further discloses: 
wherein the group program comprises a set of sub-programs, and wherein the medical improvement system is operable to: determine a personal completion percentage for each human of the human subgroup based on the set of physical activity metrics, wherein the personal completion percentage is associated with the set of sub-programs; (Kaufman [0055] After the Lifestyle Coach behavior modification system has monitored the user's behavior, the Lifestyle Coach behavior modification system may review 107 the user's success against the behavior plan [0140] The activity goal calculation module may calculate the week's success percentage [0058] Illustratively, the Lifestyle Coach application software may be tailored to a certain group of individuals [0059] The Lifestyle Coach application software may have to segment the users in order to best address user's needs. Illustratively, the users may be segmented by basic demographic issues, the readiness of a user to change, a user's activity level, and the user's physical preparedness (e.g., fitness or disability level))
present the personal completion percentage and the aggregate completion percentage at a user interface associated with the human subgroup (Kaufman [0192] Another report may graph activity versus intensity for the user. An additional report may graph the bouts of activity for the user. The reporting module may also provide reports that summarize group information. The group reports may display averages of all of the users)
And McGuire further teaches:
determine an aggregate completion percentage for the human subgroup based on the set of physical activity metrics, wherein the aggregate completion percentage is associated with the set of sub-programs; (McGuire [0052] Aggregate participant health data is a collection of data representing multiple participants 102. This data is used to examine performance trends in the overall participant group [0046] If the participant 102 meets or exceeds the goal, they receive the monetary incentive 114 assigned to that goal. These goals may be expressed in terms of pounds to lose or in a percentage or fraction of weight to lose)
Regarding claim 10, the claim recites substantially similar limitations as those already discussed in the rejection of claim 1, and is rejected for similar reasons as given above. Additionally, 
Regarding claim 11, the claim recites similar limitations as those already discussed in the rejection of claim 10, and is rejected for similar reasons as given above.
Regarding claim 13, the claim recites similar limitations as those already discussed in the rejection of claim 10, and is rejected for similar reasons as given above.
Regarding claim 14, the claim recites similar limitations as those already discussed in the rejection of claim 1 and 13, and is rejected for similar reasons as given above. Additionally, Kaufman further discloses: 
the first inertial sensor of a mobile device associated with the first user, the mobile device comprising a microprocessor, a display, and a wireless communication transceiver, and wherein the medical improvement subsystem is operable to: wirelessly receive the first motion dataset from the wireless communication transceiver of the mobile device; and present a visual representation of the physical activity metric at the display of the mobile device. (Kaufman Fig. 1c; [0050] These computer program instructions may be loaded onto a computer or other programmable data processing apparatus (such as a controller, microcontroller, or processor in a sensor electronics device to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create instructions for implementing the functions specified in the flowchart block or blocks. [0067] The Lifestyle Coach device 205 may include a device for user input 250, a screen 260 to display information for the user, interface buttons 270, an alert system 280, a user action measurement module or mechanism 
Regarding claim 15, the claim recites similar limitations as those already discussed in the rejection of claim 1 and 13, and is rejected for similar reasons as given above. Additionally, Kaufman further discloses: activating an application executable on the mobile device (Kaufman [0057] additional objective of the Lifestyle Coach application software is to generally improve the health of the user. [0067] The Lifestyle Coach device 205 may include a device for user input 250, a screen 260 to display information for the user, interface buttons 270, an alert system 280, a user action measurement module or mechanism 275, and communication connection interface 290. The user action measurement module may be a pedometer or an accelerometer).
Regarding claim 16, the claim recites similar limitations as those already discussed in the rejection of claim 6 and 13, and is rejected for similar reasons as given above. 
Regarding claim 17, the claim recites similar limitations as those already discussed in the rejection of claim 10 and 13, and is rejected for similar reasons as given above. 
Regarding claim 18, Kaufman-McGuire teaches the system of Claim 10 (see above), and Kaufman further discloses: 
wherein the medical improvement system is operable to determine the therapeutic intervention in response to the physical activity metric falling below a threshold condition, and wherein the therapeutic intervention comprises at least one of a therapeutic drug, medical device operation, a diet, and a physical activity regimen (Kaufman [0075] The activity suggestion module may take into consideration the defined database and/or personalized standards or thresholds for the user. For example, if the user has accumulated no activity points for a given time period threshold, i.e., 1/2 a day or six hours, then the activity suggestion module 320 of the Lifestyle Coach device 205 may request that the device prompts the user to get up from the seat and take a five minute walk).
Regarding claim 19, the claim recites similar limitations as those already discussed in the rejection of claim 5, 10, 16, and is rejected for similar reasons as given above. 
Regarding claim 20, the claim recites similar limitations as those already discussed in the rejection of claim 7, and 10, and is rejected for similar reasons as given above. Additionally, Kaufman .
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman-McGuire-Burke in view of Brister et al. (US 2019/0076071).
Regarding claim 2, Kaufman-McGuire-Burke teaches the system of Claim 1 (see above), and Kaufman further discloses: 
a set of human subgroup identifiers; (Kaufman [0059] The Lifestyle Coach application software may have to segment the users in order to best address user's needs. Illustratively, the users may be segmented by basic demographic issues, the readiness of a user to change, a user's activity level, and the user's physical preparedness (e.g., fitness or disability level) {understood to disclose multiple identifiers and to group people based on an identifier})
wherein the medical improvement subsystem is operable to: associate a user account with a human subgroup identifier of the set of human subgroup identifiers, wherein the user account identifies the first human and is operable to improve personalization of content delivered to the first human; (Kaufman [0062] the user may complete some initial actions to setup the user's account in the Lifestyle Coach application software. After the user has established the account, the user utilizes the Lifestyle Coach application software [0059] The Lifestyle Coach application software may have to segment the users in order to best address user's needs. Illustratively, the users may be segmented by basic demographic issues, the readiness of a user to change, a user's activity level, and the user's physical preparedness (e.g., fitness or disability level)
And McGuire further teaches: 
a weight sensor subsystem of the set of weight sensor subsystems, the weight sensor subsystem operable to generate a weight dataset from the weight datasets; (McGuire [0039] Reports may be run on the data to compare each participant's starting height and weight with the most recent weight measurement. This calculation determines what amount of, if any, weight loss level the participant 102 has achieved over a given time period. {understood to teach a dataset generated from datasets})
receive the weight dataset from the weight sensor subsystem; (McGuire [0037] entire measuring station 104 is connected to a network 212 to transmit the measurement data to the data center 106)
associate the weight dataset with the user account (McGuire [0030] In another embodiment, the weighing device may be moved away from the station and thus, may not allow the participant to use the fingerprint reader simultaneously with the weighing device. However, the station may still synchronize the picture and the weight measurement. When the participant 102 places his or her finger in the reader 202, the system 104 looks up the participant 102 in a database 218. Once the participant 102 is identified, a reading is simultaneously taken from the scale 204 and the digital camera 206. This process ensures that the weight measurement is associated with the correct participant 102)
Kaufman-McGuire-Burke does not appear to explicitly teach check for a set of erroneous measurements within the weight dataset, wherein each of the set of erroneous measurements is identified based on a difference in value relative to an adjacent measurement of the weight dataset, and in an event that the set of erroneous measurements is identified, filtering the set of erroneous measurements from the weight dataset. However, Brister teaches it is old and well-known in the art of sensor data analysis to: 
check for a set of erroneous measurements within the weight dataset, wherein each of the set of erroneous measurements is identified based on a difference in value relative to an adjacent measurement of the weight dataset, and in an event that the set of erroneous measurements is identified, filtering the set of erroneous measurements from the weight dataset (Brister [0072] teaches the term “Clarke Error Grid”, as used herein, is a broad term and is used in its ordinary sense, including, without limitation, to refer to an error grid analysis, for example, an error grid analysis used to evaluate the clinical significance of the difference between a reference glucose value and a sensor generated glucose value, taking into account 1) the value of the reference glucose measurement, 2) the value of the sensor glucose measurement, 3) the relative difference between the two values, and 4) the clinical significance of this difference. See Clarke et al., “Evaluating Clinical Accuracy of Systems for Self-Monitoring of Blood Glucose”, Diabetes Care, Volume 10, Number 5, September-October 1987, the contents of which are hereby incorporated by reference herein in their entirety and are hereby made a part of this specification. [0073] 
“Conventionally, a person with diabetes carries a self-monitoring blood glucose (SMBG) monitor, which typically requires uncomfortable finger pricking methods. Due to the lack of comfort and convenience, a person with diabetes normally only measures his or her glucose levels two to four times per day. Unfortunately, such time intervals are so far spread apart that the person with diabetes likely finds out too late of a hyperglycemic or hypoglycemic condition, sometimes incurring dangerous side effects. It is not only unlikely that a person with diabetes will take a timely SMBG value, it is also likely that he or she will not know if his or her blood glucose value is going up (higher) or down (lower) based on conventional method. This inhibits the ability to make educated insulin therapy decisions.” See Brister [0004].
	Therefore, it would have been obvious to one of ordinary skill in the art of sensor data analysis, before the effective filing date of the claimed invention, to modify the life style coaching system of Kaufman in view of McGuire in view of Burke, as modified above, to incorporate checking for a set of erroneous measurements within the weight dataset, wherein each of the set of erroneous measurements is identified based on a difference in value relative to an adjacent measurement of the weight dataset, and in an event that the set of erroneous measurements is identified, filtering the set of erroneous measurements from the weight dataset as taught by Brister. Providing the most accurate data to the people with diabetes allows them to prick their finger minimal times and reduces having to re-measure because or any errors. 
Regarding claim 3, Kaufman-McGuire-Burke-Brister teaches the system of Claim 2 (see above), and Kaufman further discloses:
wherein the therapeutic intervention comprises a personalized therapeutic intervention for the first human (Kaufman [0057] additional objective of the Lifestyle Coach application 
wherein the medical improvement subsystem is operable to: determine the personalized therapeutic intervention based on the human subgroup; [0058] Illustratively, the Lifestyle Coach application software may be tailored to a certain group of individuals, e.g., a group of individuals who are at an elevated risk for Type II Diabetes or who have an elevated risk of high blood pressure or cardiovascular disease)
provide the personalized therapeutic intervention to the first human for improving the status of the first human (Kaufman [0057] additional objective of the Lifestyle Coach application software is to generally improve the health of the user. [0063] After evaluating the past week's success, the Lifestyle Coach application software may grade 160 the success level of the user for the past week. Included in this evaluation is the user determining the next week's activity goals. The user, with the assistance of the Lifestyle Coach application software may plan 170 the next week's activities)
And McGuire further teaches: 
therapeutic intervention based on the weight dataset (McGuire Fig. 2A and corresponding text; [0021] An automated health monitoring station 104 may be any device that participants 102 use to measure some type of health data and submit the results for the weight loss program. This device 104 may include any type of weighing device 204, which may be automated or not automated. In an exemplary embodiment, the weighing device 204 is a digital scale that can output its reading to an external electronic device or system. The data collected by the station 104 can be securely stored to protect the participant's privacy during measurement. In other embodiments, the data may be transmitted to a computer 210 or over a network 212 [0048] The goal is for the program of diet and exercise to be habit forming for all participants 102. The ideal program utilizes simple fitness activities that don't require costly equipment. Typical activities may include walking, stretching, and simple lifting of household items. The typical diet program utilized will direct participants 102 toward food ideas and eating patterns that are both healthy and satisfying, resulting in an approach that is sustainable and enjoyable).
Regarding claim 4, Kaufman-McGuire-Burke-Brister teaches the system of Claim 3 (see above), and Kaufman further discloses:
a motion sensor subsystem of the set of motion sensor subsystems, the motion sensor subsystem operable to generate a motion dataset from the motion datasets; (Kaufman [0192] Another report may graph activity versus intensity for the user. An additional report may graph the bouts of activity for the user. The reporting module may also provide reports that summarize group information. The group reports may display averages of all of the users {understood to disclose a dataset from the datasets})
wherein the medical improvement subsystem is operable to: associate the motion dataset with the user account and the human subgroup identifier; (Kaufman [0062] the user may complete some initial actions to setup the user's account in the Lifestyle Coach application software. After the user has established the account, the user utilizes the Lifestyle Coach application software. [0059] The Lifestyle Coach application software may have to segment the users in order to best address user's needs. Illustratively, the users may be segmented by basic demographic issues, the readiness of a user to change, a user's activity level, and the user's physical preparedness (e.g., fitness or disability level))
determine the personalized therapeutic intervention based on the motion dataset and the human subgroup (Kaufman [0058] Illustratively, the Lifestyle Coach application software may be tailored to a certain group of individuals, e.g., a group of individuals who are at an elevated risk for Type II Diabetes or who have an elevated risk of high blood [0063] After evaluating the past week's success, the Lifestyle Coach application software may grade 160 the success level of the user for the past week. Included in this evaluation is the user determining the next week's activity goals. The user, with the assistance of the Lifestyle Coach application software may plan 170 the next week's activities. pressure or cardiovascular disease)
And McGuire further teaches: 
determine the personalized therapeutic intervention based on the weight dataset (McGuire Fig. 2A and corresponding text; [0021] An automated health monitoring station 104 may be any device that participants 102 use to measure some type of health data and submit the results for the weight loss program. This device 104 may include any type of weighing device 204, 
Regarding claim 5, Kaufman-McGuire-Burke-Brister teaches the system of Claim 2 (see above), and Kaufman further discloses: 
wherein the weight sensor subsystem is automatically linked to the user account prior to distribution of the weight sensor subsystem to the first human; wherein a motion sensor subsystem of the set of motion sensor subsystems is automatically linked to the user account prior to distribution of the motion sensor subsystem to the first human; (Kaufman [0062] the user may complete some initial actions to setup the user's account in the Lifestyle Coach application software. After the user has established the account, the user utilizes the Lifestyle Coach application software)
And McGuire further teaches: 
wherein the medical improvement subsystem is operable to: automatically store the weight dataset in association with the user account and the human subgroup identifier in response to receiving the weight dataset from the weight sensor subsystem; automatically store a motion dataset, from the motion datasets, in association with the user account and the human subgroup identifier in response to receiving the motion dataset from the motion sensor subsystem. (McGuire [0022] The data center 106 is the central repository of all data collected from the participants. The data center 106 may be any computer 210 or electronic database that can store data; [0030] When the participant 102 places his or her finger in the reader 202, the system 104 looks up the participant 102 in a database 218. Once the participant 102 is identified).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman-McGuire-Burke, in further view of Cox (US 2003/0076983). 
Regarding claim 12, the claim recites similar limitations as those already discussed in the rejection of claim 10, and is rejected for similar reasons as given above. Additionally, Kaufman further discloses: 
promote the therapeutic intervention to the first user based on the foodstuff type and the physical activity metric, for improving the status of the first user (Kaufman [0051] the behaviors modified may be a user's physical activity habits, a user's eating habits, and a user's mental attitude. For example, the Lifestyle Coach Behavior Modification system may be helping the user promote health promoting behaviors such as physical activity, health eating, smoking cessation, medical regiment adhering, blood sugar monitoring, blood pressure monitoring, or other physiologic parameter monitoring)
Kaufman-McGuire-Burke does not appear to explicitly teach an optical subsystem operable to collect an optical dataset associated with a foodstuff consumed by the first user, wherein the optical dataset is sampled at an optical sensor of a mobile device associated with the first user, wherein the medical improvement subsystem is operable to: facilitate processing of the optical dataset to identify a foodstuff type associated with the foodstuff. However, Cox teaches it is old and well-known in the art of sensor data processing to have:
an optical subsystem operable to collect an optical dataset associated with a foodstuff consumed by the first user, wherein the optical dataset is sampled at an optical sensor of a mobile device associated with the first user, wherein the medical improvement subsystem is operable to: facilitate processing of the optical dataset to identify a foodstuff type associated with the foodstuff; (Cox [0005] hand-held personal food analyzer which takes one or more images of food on a plate and analyzes these images so that the nature and amount of the various foods on the plate are individually determined so that the type and amount of nutritional content can be calculated and provided to an output)
Food monitoring further helps to improve the health of an individual by assisting them to lose weight. See Cox [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686